DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment dated 08/03/2022.  The applicant(s) amended claims 1 and 4-6, and cancelled claim 2 (see the amendment: pages 2-4).
The examiner withdrew previous claim objection, because the applicant amended or canceled the corresponding claim(s).  
The examiner withdrew some of previously rejected issues under 35 USC 112 (b) because the applicant amended/canceled the corresponding claim(s).  However, the claims still remain some similar issue(s) so as to be rejected (see detail below).   
	 
Response to Arguments
Applicant's arguments filed on 08/03/2022 with respect to the claim rejection under 35 USC 102/103, have been fully considered but are moot in view of new ground(s) of rejection, since the amended claims introduce new issue/matter, which change scope of the claims. Accordingly, response to the applicant’s arguments (see Remarks: page 5, last paragraph to page 7, last paragraph) based on the newly amended claims is directed to new claim rejection with necessitated new ground (see below).  It is also noted that previously cited references are still applicable to the amended claims for prior art rejection with necessitated new ground(s) (may include newly combined teachings and/or interpretations) (see detail below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the claim including limitations of “… a microphone that continually monitors sound and conversations in an environment; and a processor connected to the microphone, the processor configured to (a) recognize pre-recorded sound signatures and/or patterns and/or key words and/or derivatives thereof in the continually monitored sound and conversations, and (b) trigger a corresponding pre-determined action in response to recognizing a particular pre- recorded sound signature, and/or pattern, and/or key word and/or derivative thereof, and send the trigger to the cloud and/or to other device(s) external to the sound ID device to execute…” (Note: underline portions are newly amended limitations by the applicant, so as hereinafter) as a whole, fails to comply with the written description requirement because the limitations of “a processor connected to the microphone”, “ the processor configured to (a) recognize pre-recorded sound signatures and/or patterns and/or key words and/or derivatives thereof in the continually monitored sound and conversations”, and “send the trigger to the cloud and/or to other device(s)” are not specifically recited or described in the original specification, so as to introduce new subject matter.  It is also noted that the referenced contents the specification (paragraphs 5,10-11 and 14) provided by the applicant (see Remarks/Arguments: page 5) lack sufficient evidence(s) for supporting the limitations.
Regarding claims 3-6, the rejection is based on the same reason described for claim 1 because the claims recite/inherit/include the same/similar problematic limitation(s) as claim 1.  
Further regarding claim 4, amended limitation of “recording specific speaker(s)-dependent key words or their derivatives in secrecy to further enhance a level of security and not disclosing said recorded speaker(s)-dependent key words or their derivatives outside of the sound ID device” fails to comply with the written description requirement because the limitation is not specifically recited or described in the original specification, so as to introduce new subject matter.  
Further regarding claim 6, amended limitation of “when a User has an Account which owns, or is allowed to use a Group of Devices, the processor sharing by all Devices in the Group of Devices (a) a User setup of the particular pre-recorded sound signatures, or/and patterns and/or speaker-dependent key-words, or/and their derivatives, and (b) a corresponding pre- determined action list made for one Device, thereby enabling a User to trigger the pre-determined actions executed in the Cloud or other device(s) external to the sound ID device if, and only if, one of the particular pre-recorded sound signatures, and/or patterns, and/or speaker(s)-dependent key-words, and/or their derivatives, is recognized and matched in any one of the Devices in the Group of Devices; and otherwise not sending any information outside of the device to the Cloud, or other device(s) external of the sound ID device, except the triggers to execute specific pre-determined actions”, as a whole, fails to comply with the written description requirement because the limitation is not specifically recited or described in the original specification (evidenced by the close disclosure, see paragraph 14), so as to introduce new subject matter .  

Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites the limitation “the cloud and/or other device(s)”.  There is insufficient antecedent basis for the limitations in the claim.
Regarding claims 3-6, the rejection is based on the same reason described for claim 1 because the claims recite/inherit/include, at least in part, the same/similar problematic limitation(s) as claim 1.  
Further regarding claim 6, limitation of “when a User has an Account which owns, or is allowed to use a Group of Devices, the processor sharing by all Devices in the Group of Devices (a) a User setup of the particular pre-recorded sound signatures, or/and patterns and/or speaker-dependent key-words, or/and their derivatives, and (b) a corresponding pre- determined action list made for one Device, thereby enabling a User to trigger the pre-determined actions executed in the Cloud or other device(s) external to the sound ID device if, and only if, one of the particular pre-recorded sound signatures, and/or patterns, and/or speaker(s)-dependent key-words, and/or their derivatives, is recognized and matched in any one of the Devices in the Group of Devices; and otherwise not sending any information outside of the device to the Cloud, or other device(s) external of the sound ID device, except the triggers to execute specific pre-determined action” as a whole, is indefinite because the limitation conflicts itself by saying sharing information regarding the user setup and the action list with the other device(s) and also saying not sending any information outside of the device.   Further, it is noted the limitation is inconsistent with statement(s) of the specification (see paragraph 14). 

Claim Rejections - 35 USC § 102/103
Claims 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by TIAN et al. (US 2018/0047394) hereinafter referenced as TIAN or, in the alternative, under 35 U.S.C. 103 as obvious over TIAN.
As per claim 1, as best understood in view of claim rejection under 35 USC 112(b), see above, TIAN discloses ‘location based voice association system’ (title) providing “sound ID device” (read on ‘voice-controlled device’) (Fig. 3, p(paragraph)22, p31) (Note: wherein underline portions are newly amended limitations by the applicant) comprising: 
a microphone (‘326’) that continually monitors (read on ‘monitor’, ‘capture’, ‘detecting’, and/or ‘recognizing’) sound (‘audio signal’, or ‘audio command’) and conversations  (read on ‘user speech’, ‘user speaking’ or ‘the user interacts with the voice-controlled device’) in an environment (such as an environment surrounding the one or more voice-controlled devices) (Fig. 3, p22, p34, p37); (Fig. 3, p22, p34, p37); 
and a processor (a ‘computer processor’) connected to the microphone (same above), the processor configured to (a) recognize pre-recorded sound signatures and/or patterns (read on stored ‘voice print’/‘template’/‘model’/‘pattern’ stored in ‘user profiled database’) and/or key words (read on spoken ‘predefined word(s)’, ‘audio command’ to be recognized by ‘speech recognition engine’ associated with ‘user speech’ or ‘voice print’ of ‘user’) and/or derivatives thereof (read on recognized/identified/determined ‘word(s)’/‘text’/‘vocabulary’/ ‘instruction’/‘identifier’/‘correlation’ associated with ‘audio command/signal’/‘user speech’/ ‘voice print’ and resulted/derived from using one or more engines of 306-307 including performing ‘speech recognition’ and ‘voice recognition’, in a broad sense) in the continually monitored sound and conversations (same above), and (b) trigger (‘perform’ or ‘determine’) a corresponding pre-determined action (read on one of ‘various tasks’, a ‘service’, ‘instruction’, or ‘request’, such as ‘pay for an on-line purchase’) in response to recognizing a particular pre- recorded sound signature, and/or pattern, and/or key word and/or derivative thereof (same above, such as based on recognized ‘audio command’), and send (‘send’) the trigger (such as the ‘request’) to the cloud (read on ‘network’ including ‘Internet’ based services, such as a combination of 212, 216 and 218, or ‘service provider device 400’) and/or to other device(s) (read on one or more devices that may or may not use network, such as 214, 216, ‘service provided device 400’, and/or other ‘voice controlled devices’) external to the sound ID device to execute (‘to perform’) (Figs. 2-3, 10, p22, p34, p37, p41, p44, p59, Note: wherein limitation(s) in a form of “A and/or B” or “A or B” would be satisfied for a rejection by showing that prior art teaching has at least feature A, or feature B); 
wherein the sound ID device is configured so the sound and conversations monitored by the sound ID device microphone (same above) are not sent, processed or stored outside of the sound ID device (Figs. 1, 3, p41, p53-p59, wherein features of (i) the ‘voice-controlled device’ processing ‘the audio command’ by using ‘speech recognition engine’ and sending ‘a request (as recognized result including an ‘instruction’ to ‘perform a service’) service provider device’, (ii) the ‘voice-controlled device’ identifying user with ‘audio command’ and determining ‘the user location’ correlating with the source location of the command provided by the user’, and/or (iii) the ‘voice-controlled device’ performing ‘voice authentication’ including ‘when the audio command is requesting a service’ provided ‘locally’, comparing ‘voice print the audio command to a stored voice print in ‘user profile database’ and using ‘voice recognition engine’ within the device, imply the audio signal/command (sound and conversations) monitored/captured by the microphone (such as 326) is/are processed within the voice-controlled device without sending, processing or storing outside of the device, so as be read on the limitation in a broad sense; also see p28),  
the sound ID device is further configured to not transmit to disclose to any outside device or other entity, any monitored sound information when the processor does not recognize any such sound signatures, patterns, and/or key words, and/or their derivatives (p63, wherein feature(s) of ending ‘method 100’ (of ‘voice recognition’) and canceling ‘the user authorization process’ if ‘a location correlation fails’, and/or ending the method ‘with no service provisioning’ if ‘the voice authentication is unsuccessful’ imply that there is no transmission of monitored/ captured sound information, such as the audio signal/command, to outside of the device, so as being read on the limitation, in a broad sense), 
the sound ID device is further configured to not store any monitored sound or conversation or their derivatives in the device except for the pre-recorded sound signatures and/or patterns and/or key words, and/or their derivatives (same above, such as ‘voice print/template/model’) (Figs. 1, 3, p33, p41, p53-p59, wherein the ‘voice-controlled device’ stores ‘user voice prints’ in ‘user profiled database’ and inherently stores recognized word(s)/vocabulary/command/instruction in a ‘speech recognition’ mechanism/engine as exception(s), but no other monitored audio signal/user speech is/are stored, so as being read on the limitation; also see p28). 
In the alternative, instead of broad interpretation of the negative limitations in above rejection (i.e. 102 rejection), with narrower interpretation of claim TIAN does not literally or directly teaches some of these negative limitations.  However, it is noted that, in addition to above mentioned teachings, TIAN also discloses multiple/different embodiments, and alternative or additional options to implement/realize his inventive method 101 and its variations including using one ‘voice-controlled device’ to perform the method (p28), and providing all necessary components for implementing variety of  security-related functions/features (Fig. 3, p31-p34, p53-p59, p62,p93).  Therefore, by given all above teachings of TIAN, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that (i) an embodiment using one ‘voice-controlled device’ to perform ‘speech recognition’, ‘user identification’ and/or ‘voice authentication’ on monitored/captured ‘audio signal/command’ would not send, process, or store the ‘audio signal/command’ outside of the device (Figs. 1, 3, p41, p53-p59, p28), as claimed, (ii) the teachings of ending ‘method 100’ (of ‘voice recognition’) and canceling ‘the user authorization process’ when ‘a location correlation fails’ and/or ending the method ‘with no service provisioning’ when ‘the voice authentication is unsuccessful’ would imply or suggest no monitored/captured sound information, such as the audio signal/command to be transmitted to outside of the device (p63), as claimed, and (iii) a ‘speech recognition’ mechanism/engine would inherently store word(s) /vocabulary/text command/instruction recognized in corresponding audio signal/command so that an embodiment using speech recognition engine to recognize audio signal/command and using user profile database to store ‘user voice prints’ would not store any monitored/captured audial signal/command or user speech except user voice prints and/or recognized words /vocabulary/command/instruction (Figs. 1, 3, p33, p41, p53-p59, p28), as claimed; and to combine the above teachings of TIAN together by providing a mechanism/embodiment of using one ‘voice-controlled device’ having variety of components/engines related to user speech/voice recognition/processing functions (such as in Fig. 3) to perform/implement the above mentioned features as the negative limitations as claimed, for the purpose (motivation) of offering an improved voice control system/device performing security action(s) associated with user providing the audio signal (TIAN: abstract, p7).  In addition, it is noted that implementation of the above combined teachings would be easy and within the scope of capability of the skilled person in the art and the result would be predictable.
As per claim 3, it recites a method.  The rejection is based on the same reason described for device (apparatus) claim 1, because the apparatus claim and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over TIAN.
As per claim 4 (depending on claim 3), as best understood in view of claim rejection under 35 USC 112(a), see above, even though TIAN discloses “recording (read on ‘store’ or ‘stored’) specific speaker(s)-dependent key words (read on ‘predefined word or words’ and/or ‘text’/‘vocabulary’ from ‘spoken language’ or ‘audio command’ by the ‘user’ and/or associated with ‘user voice prints’ or ‘identity of a user’ recognized/identified/determined via ‘speech recognition’ and ‘voice recognition’) or their derivatives (read on ‘user voice prints’ or ‘user identification information’/‘identity of a user’/‘other user identifiers’ stored in ‘user profile database’ and resulted or derived from the  ‘speech recognition’ and ‘voice recognition’) [in secrecy to further enhance a level of security] and not disclosing said recorded (stored) speaker(s)-dependent key words or their derivatives outside of the sound ID device (in the same way with the same reason as rejected for limitation of “the sound and conversations monitored by the sound ID device microphone” of claim 1, see above) (p28, p37, p41, p43, p59), TIAN does not expressly or literally teach the above word(s)/vocabulary or voice print/user identification information being stored/predefined “in secrecy to further enhance the level of security.”   However, it is noted that TIAN also teaches well-know or typical feature that ‘users access their user account by physically inputting user credentials into user name and password fields of Internet based applications’ and ‘the prevalence of voice-controlled devices that function … has enabled the ability for user authorization based on voice recognition (e.g., voice authentication, voice identification, etc.) algorithms using, for example, voice biometrics (e.g., a voice print) of users to authenticate and/or determine the identity of the user before access to the voice-controlled device and/or services’ (p4), and using the ‘predefined word or words’ and/or ‘predefined sound’ followed by ‘an audio command’ for requiring ‘user authorization’ for further performing ‘a service’ (p41) and using ‘ontological parser’ learning ‘user’s voice and vocabulary’ to ‘determine a voice print of the user’ for ‘voice authentication’ (p59).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that using/storing additional user credential(s) (such as user password) associated with user voice biometric (such as voice print) on voice authentication/identification of the user would/should be in secrecy in its nature so as to increase security level, and to combine the different teachings of TIAN together by providing a mechanism of predefining (pre-storing/recoding) user-spoken word(s)/vocabulary with additional credential (such as password) and/or corresponding (or followed by) voice biometric (such as voice print) of an audio command in a secret manner (i.e. in secrecy), for the purpose (motivation) of offering an improved voice association system/device and/or facilitating more security services to end users (p25, p93).  In addition, the implementation of above combined teachings would be easy and within the scope of capability of the skilled person in the art and the result would be predictable.
As per claim 5 (depending on claim 4), TIAN further discloses “the pre-recorded sound patterns, signature, or/and speaker(s)-dependent key words, or/and their derivative (same above) to belong only to a User(s) (such as ‘only being associated with a particular user or users’ with a user device associated with ‘the user profile’ to ‘belong to the user identified as requiring user authorization in the audio command’) being monitored (same as stated for claim 1) and no one else” (p47, p51, p53).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over TIAN in view of FRITZ et al. (US 2019/0371304) hereinafter referenced as FRITZ.
As per claim 6 (depending on claim 3), as best understood in view of claim rejection under 35 USC 112(a) and (b), see above, rejection is based on the same reason(s) described for  claim 1, because the claim recites/includes the same/similar limitations as claim 1 except of an additional limitation.  For this additional limitation, it is noted that even though TIAN discloses “a user has an account (‘user account’, also read on ‘user profile’ stored in ‘user profile database’ or ‘user account database’, in a broad sense)” (p33, p36, p44, p57), “a  User setup of (read on ‘predefined’ and/or ‘stored’) the particular pre-recorded sound signatures, or/and patterns and/or speaker-dependent key-words, or/and their derivatives  (read on stored ‘voice prints/template /model’ or ‘pattern’, and/or recognized ‘word(s)’/‘text’/‘vocabulary’ from ‘audio signal /command’/‘user speech’ associated with stored ‘user identification information’, ‘user voice prints’, and/or recognized/identified/determined ‘user identifiers’, ‘identity of a user’, ‘instruction’ or ‘voice print of the audio command’ resulted/derived from ‘speech recognition’ and/or ‘voice recognition’), and (b) a corresponding pre-determined action list (read on ‘tasks’, or  a ‘set of services’) made (‘performed’) for one Device (read on one of ‘voice controlled devices’) (p22, p37, p43, p53, p59), and “enable a User to trigger (such as by speaking ‘audio command’ to ‘trigger a request’ providing or causing) the pre-determined actions (same above) executed (or performed) in the Cloud or other devices external to the sound ID device (same above) if, [and only if,] one of the particular pre-recorded sound signatures, and/or patterns, and/or speaker-dependent key-words, or their derivatives (same above), is recognized and matched (and/or matched and/or identified)” (p22, p37, p44, p59 p89) (Note: wherein a word beginning with a capitalized letter in a claim is interpreted as its plain meaning hereinafter, since there are no specific definition/explanation for those words in the specification), TIAN does not expressly or literally teach that if the user account/profile “owns or is allowed to use a Group of Devices” the user’s setup and the tasks/services (actions) for one/the device “shared (sharing) by all Devices in the Group of devices”, and to execute/perform the tasks/services (actions) if and “only if” one of the sound signatures, patterns, the keywords, and/or their derivatives recognized and matched “in any one of the device in the group.”  
However, the same/similar concept/feature is well known in the art as evidenced by FRITZ who in the same field of endeavor, discloses ‘audio message extraction’ (title), comprising ‘detection’ of ‘utterance spoken by a person’ (abstract), providing ‘customer account’ including ‘user profile’ and ‘analyzing the speaker’s voice to determine an identity of the speaker and associated profiles’ for ‘speaker identification’(p16), and specifically teaches that ‘a user profile can be associated with multiple devices (sharing the user profile in a group), and a separate device’ (p19).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of TIAN and FRITZ together by providing a mechanism of associating a user profile (or an account) with multiple devices as a group such that if (and only) if one of the sound signatures, patterns, the keywords, and/or their derivatives, is recognized and matched in one of the devices in the group the corresponding set of tasks/services (actions) to be performed/executed could be shared by all devices of the group, as claimed, for the purpose (motivation) of offering more functionalities and types of tasks for a speech related service system (FRITZ: p2, Fig. 1). 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                          

QH/qh
October 7, 2022
/QI HAN/Primary Examiner, Art Unit 2659